DETAILED ACTION
This is a FINAL Office Action (“Action”) in reply to the response filed 10/27/2022 (“Oct. Resp.”). In the Oct. Resp. claims 1-20 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2020/0374955, to Dudda et al. (“Dudda”), which was previously cited and applied.
U.S. Patent Application Publication No. 2019/0098612, to Babaei et al. (“Babaei”), which was previously cited and applied.
U.S. Patent Application Publication No. 2018/0227219, to Zhang et al. (“Zhang”), which was previously cited and applied.
U.S. Patent Application Publication No. 2019/0215717, to Lee et al. (“Lee”), which was previously cited and applied.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(2) – Claims 1-3, 8-10, and 15-17 are anticipated by Dudda.
35 U.S.C. § 103 – Claims 4, 7, 11, 14, 18, and 20 are obvious over Dudda in view of Babaei.
35 U.S.C. § 103 – Claims 5, 12, and 19 are obvious over Dudda in view of Zhang.
35 U.S.C. § 103 – Claims 6 and 13 are obvious over Dudda in view of Lee.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Applicant argues that independent claims 1, 8, and 15 cannot be anticipated by Dudda (U.S. 2020/0374955) because packets are duplicated at or below the packet data convergence protocol (PDCP) layer, as opposed to the claim language, which requires “duplication or redundancy of data flows at a layer above the PDCP layer, as recited in claim 1” as well as claims 8 and 15. See Oct. Resp. at 5-6. This argument is not persuasive for at least the following reasons.
Taking claim 1 as a representative claim, the limitation at issue recites, “identifying a data flow to be transmitted using redundancy above a packet data convergence protocol (PDCP) layer.” Determining a broadest reasonable interpretation requires looking at the claim language, including dependent claims, and the specification. Applicant argues an interpretation of the limitation should be, with modifications for emphasis, “identifying a data flow to be transmitted using redundancy[, wherein the redundancy is] above a packet data convergence protocol (PDCP) layer.” However, this is not the only reasonable interpretation of this limitation given the claim language, including dependent claims, and what is described in the specification. 
Another reasonable interpretation of this limitation is, again with modifications for emphasis, “identifying a data flow to be transmitted using redundancy[, wherein the data flow is from] above a packet data convergence protocol (PDCP) layer.” This interpretation is consistent with the specification, especially when read in light of dependent claims 5, 12, and 19. 
There are two embodiments for duplicating data flows described in the specification. The first, in Figs. 16, 17A, and 17B, shows duplication above the PDCP layer with the data originating in the application processor (AP) level, and which provides the basis for Applicant’s argued interpretation; the second, however, in Figs. 18 and 19, shows duplication at the PDCP layer with the data originating in the AP level, which is consistent with the mappings in the rejections and the scope of claims 5, 12, and 19. See also Specification as filed, ¶¶ 135-146. 
Claims 5, 12, and 19, which depend from claims 1, 8, and 15, recite, “data packets of the data flow for the first and second connections are duplicated by a baseband processor of the UE.” (Emphasis added.) As shown in Figs. 16 and 18, the baseband (BB) processor level includes the PDCP layer as its highest layer. Thus, if Applicant’s interpretation of claims 1, 8, and 15 were required, claims 5, 12, and 19 would not make sense since the duplication must occur in the AP level, not the BB level as recited in those claims. As a result, claims 1, 8, and 15 are more appropriately interpreted as “identifying a data flow to be transmitted using redundancy[, wherein the data flow is from] above a packet data convergence protocol (PDCP) layer,” consistent with the rejections as well as the scope of dependent claims 5, 12, and 19 and what is shown in Figs. 18 and 19.
Since Dudda teaches duplication of a data flow at the PDCP layer, where the data flow originates above (or outside) the PDCP layer (see e.g., Fig. 3, which shows the SDU entering the PDCP box; also see the clarified rejections below in light of Applicant’s arguments), this is considered sufficient to teach the limitation at issue given the above interpretation corresponding to Figs. 18 and 19 of the specification. For at least these reasons, Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 8-10, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dudda (U.S. 2020/0374955).

Regarding claim 8, Dudda teaches:
A user equipment device (UE), comprising: an antenna; a radio operably coupled to the antenna; and a processor operably coupled to the radio (Dudda, Fig. 1 shows a UE, which has in more detail as shown in Fig. 4 as device QQ110, an antenna QQ111, radio QQ112 coupled to the antenna QQ111, and processor QQ120, ¶¶ 70, 89-97; see also Fig. 5, QQ200 with communication subsystem QQ2321, and processor QQ201, ¶¶ 100-109); 
wherein the antenna, radio, and processor are configured (Dudda, Figs. 1, 3, 4, the devices are configured, see also ¶¶ 89-97) to: 
identify a data flow to be transmitted using redundancy above a packet data convergence protocol (PDCP) layer (Dudda, Fig. 3, an evaluation of the incoming SDU (i.e., identification) is made for duplicating (i.e., making redundant) for PDCP transmission, ¶ 68);
establish a first connection for the data flow, wherein the first connection utilizes a New Radio (NR) 3rd Generation Partnership Project (3GPP) air interface (Dudda, Fig. 1, there is a connection to a gNB (i.e., either MgNB or SgNB), which shows establishment of a NR connection, see ¶ 4); 
establish a second connection for the data flow, wherein the second connection utilizes a Long Term Evolution (LTE) 3GPP air interface (Dudda, Fig. 1, there is a connection to an eNB (i.e., either MeNB or SeNB), which shows establishment of an LTE connection, see ¶ 4); and
transmit the data flow over the first connection and the second connection (Dudda, Fig. 3, the duplicate packets are transmitted over both connections as shown by the “Yes” branch from the duplicate transmission decision block, see ¶¶ 27, 30, 43).

Regarding claim 1, which is directed to a “method for operating a user equipment device (UE)” with steps that are virtually identical to the functions of the UE to which claim 8 is directed, Dudda anticipates all the limitations of claim 1. As a result, claim 1 is rejected as anticipated by Dudda under section 102(a)(2) for the same reasons as presented above in the rejection of claim 8 under section 102(a)(2).

Regarding claim 15, which is directed to a “computer-readable non-transitory memory medium comprising program instructions that, when executed by a processor of a user equipment device (UE), cause the UE” to perform functions that are virtually identical to those of the UE to which claim 8 is directed, Dudda anticipates all the limitations of claim 15. In addition to being of virtually the same scope as claim 8, Dudda also teaches the “computer-readable non-transitory memory medium comprising program instructions that, when executed by a processor of a user equipment device (UE), cause the UE.” Dudda, Fig. 5, for example, has a memory QQ215 storing instructions in storage medium QQ221 for execution by a processor QQ201 to effect operation of the UE QQ200, ¶¶ 101, 105. As a result, claim 1 is rejected as anticipated by Dudda under section 102(a)(2) for the same reasons as presented above in the rejection of claim 8 under section 102(a)(2).

Regarding claims 2, 9, and 16, which depend from claims 1, 8, and 15, respectively, and in addition to the mappings in the rejections of claims 1, 8, and 15, Dudda further teaches “the data flow is an internet protocol (IP) data flow,” as recited in the claims. Dudda, ¶¶ 39, 72, the communication protocol may be IP, thus, the data flow is IP.

Regarding claims 3, 10, and 17, which depend from claims 1, 8, and 15, respectively, and in addition to the mappings in the rejections of claims 1, 8, and 15, Dudda further teaches “the data flow comprises an ultra-reliable low latency communication (URLLC),” as recited in the claims. Dudda, ¶ 6.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4, 7, 11, 14, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda (U.S. 2020/0374955) in view of Babaei (U.S. 2019/0098612), both of which are in the same field of wireless communication configuration as the claimed invention.

Regarding claims 4, 11, and 18, which depend from claims 1, 8, and 15, respectively, Dudda does not teach the additionally recited limitations. Babaei remedies this and teaches “the first connection and the second connection use different security keys,” as recited in the claims. Babaei, ¶ 140, “PSCell may be changed with a SCG change (e.g. with security key change and a RACH procedure),” in other words, different cells (i.e., connections), as those in Dudda, use different security keys. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda so that the different connections use different keys, as in Babaei, to allow each connection/cell to uniquely encrypt their respective data. See id.

Regarding claims 7, 14, and 20, which depend from claims 1, 8, and 15, respectively, Dudda does not teach the additionally recited limitations. Babaei remedies this and teaches “establishing the first and second connections for the data flow is performed responsive to a determination that the data flow is tagged with an ultra-reliable flag,” as recited in the claims. Babaei, ¶ 222, “resources may be pre-empted for a URLLC transmission (e.g., in downlink and/or uplink). The pre-emption indication may indicate time domain (e.g., symbol/slot/subframe) and frequency domain (e.g., resource block) resources corresponding to the second plurality of resources,” where the resources as allocated/preempted based on the indication of URLLC transmission. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudda to establish the connections as a result of a URLLC indication so the data, which requires an “ultra reliable low latency” connection, may be effectively transmitted. See Babaei, ¶¶ 175, 222.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda (U.S. 2020/0374955) in view of Zhang (U.S. 2018/0227219), both of which are in the same field of wireless communication configuration as the claimed invention.

Regarding claims 5, 12, and 19, which depend from claims 1, 8, and 15, respectively, as noted above in the rejections of claims 1, 8, and 15, Dudda further teaches “data packets of the data flow for the first and second connections are duplicated by … the UE,” as recited in the claims. Dudda, Fig. 3, the duplicate packets are transmitted over both connections as shown by the “Yes” branch from the duplicate transmission decision block, see ¶¶ 27, 30, 43. Dudda does not expressly teach the duplication is done by a “baseband processor,” as further recited. Zhang remedies this and teaches “a baseband processor of the UE” performs various communications protocol operations. Zhang, Fig. 13, ¶¶ 95, 97, the UE 1300 has a baseband circuitry 1304 that with sub-processors 1304a-d for various communication protocols that process the baseband signals that include functions such as coding, which includes duplication of data for robustness. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the UE of Dudda to explicitly have a baseband processor duplicate data packets because the communications protocol processing is done by the baseband, as taught in Zhang, and to achieve the benefits of redundant transmission of Dudda. See Zhang, ¶¶ 95, 97; Dudda, ¶ 7.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dudda (U.S. 2020/0374955) in view of Lee (U.S. 2019/0215717), both of which are in the same field of wireless communication configuration as the claimed invention.

Regarding claims 6 and 13, which depend from claims 1 and 8, respectively, Dudda does not teach the additionally recited limitations. Lee remedies this and teaches “the data flow is associated with a health care application executing on the UE,” as recited in the claims. Lee, ¶ 83. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the URLLC or duplicate data scenarios of Dudda with a healthcare application, as in Lee, since reliable and quick data transmission is vital in a healthcare setting. See id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2020/04037431 in Fig. 6 explicitly shows duplicating a data flow above a PDCP layer.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413